             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         GAINESVILLE DIVISION

PHILLIP WASHINGTON,

               Petitioner,

v.                                     Case No. 1:18cv1-MW/CAS

MARK S. INCH, Secretary,
Florida Department of Corrections,

          Respondent.
_________________________/

            ORDER ACCEPTING REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 25, and has also reviewed de novo Petitioner’s

objections to the report and recommendation, ECF No. 26. Accordingly,

       IT IS ORDERED:

       The report and recommendation is accepted and adopted, over Petitioner’s

objections, as this Court’s opinion. The Clerk shall enter judgment stating, “The

amended § 2254 petition, ECF No. 5, is DENIED. A Certificate of Appealability is

DENIED and leave to appeal in forma pauperis is DENIED.” The Clerk shall close

the file.

       SO ORDERED on April 30, 2019.

                                       s/Mark E. Walker               ____
                                       Chief United States District Judge
